Citation Nr: 0607850	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-09 283	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for hypertensive 
cardiovascular disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a rating in excess of 10 percent for 
transient ischemic attack with residual left lower extremity 
weakness, based on an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  


FINDINGS OF FACT

1.  The veteran served on active duty from March 1971 to 
November 1973.  

2.  On March 1, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal on the above issues is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2005).  The veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


